DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding Claim 1, the claim limitation of “an additive manufacturing device for manufacturing a three-dimensional object by spreading powder, forming a solidified layer by scanning the powder with a beam to melt the powder, and adding the solidified layer,” since the claim is drawn to a device, the positively recited method limitations of “manufacturing a three-dimensional object by spreading powder, forming a solidified layer by scanning the powder with a beam to melt the powder, and adding the solidified layer” is considered to be drawn to an intended use or purpose of the device and is not considered to have patentable weight to the apparatus limitations. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instance case, Claim 1 requires “a reduced-pressure means”, an “inert gas supply means”, a “detection means”, and “a control means” which have been interpreted under 112(f). 

Response to Amendment
The amendment filed on 07/19/2022 has been entered. Claim(s) 1, 3-8 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 04/05/2022. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araie et al. (US20150367574A1) in view of Sadakata et al. (US6277173B1).
Regarding Claim 1, Araie teaches an additive manufacturing device [0030] for manufacturing a three-dimensional object by spreading powder [0030], forming a solidified layer by scanning the powder with a beam to melt the powder [0032], and adding the solidified layer (to a molding resin [0046]), the additive manufacturing device comprising: a reduced-pressure section (1d) (supply pressure of inert gas flowing is higher than the internal pressure of the mold [0036]) which makes a manufacturing area into a reduced-pressure atmosphere [0036], however Araie does not explicitly teach a pressure-reducing means for controlling the reduced pressure in the chamber. However, Sadakta teaches a method where a chamber is first evacuated by a vacuum pump (Col. 1, Lines 22-25) discharging gas is emitted from an apparatus and teaches a vacuum pump may be used to suck out impurities and supplied gas and recirculating remaining gas. Therefore, one of ordinary skill in the art would have been motivated to use a reduced-pressure means such as a vacuum pump for the purpose of maintaining a desired pressure in the chamber lower than the inlet gas to induce a flow which can in turn remove harmful gases such as fume from the system. 
An inert gas supply means (15) which supplies an inert gas to the manufacturing area(1d); a detection means which detects a concentration of inert gas in the molding space which is therefore also capable a detecting high fume/impurity presence (associated drop in inert gas concentration) [0036]; 
Regarding the control means which, in response to the proportion of gaseous impurities detected over a threshold value, controls the inert gas supply means to reduce a supply of the inert gas by reducing its flow rate based on the detected impurities exceeding a threshold value, Araie teaches a control means for maintaining a desired concentration of inert gas in the chamber which controls the flow of inert gas based on concentration, the control means is considered capable of performing the claimed functionality. Claimed apparatus claims cover what a device is, not what a device does; since the structure of a control means based on concentration is taught by the prior art, the apparatus claimed limitations of the prior art are considered read on by the prior art. (See MPEP 2114(I-II)).  (Figure 1, shown below). 
The control means of the prior art is therefore also capable of reducing the supply of inert gas as the proportion of the gaseous impurities is increased. [0011]


    PNG
    media_image1.png
    738
    983
    media_image1.png
    Greyscale

Regarding Claim 3, the inert gas is Ar gas or He gas. [0031]
Regarding Claim 4, wherein the gaseous impurities are at least one of oxygen, nitrogen, hydrogen, moisture, and carbon monoxide; the detection means of the prior art is configured to detect impurities formed by melting the metal powder with laser [0036] the detection means capable of detecting gaseous impurities is also capable of detecting one or more of oxygen, hydrogen, moisture, and carbon dioxide. 
Regarding Claim 5, wherein the beam is a laser beam. [0012]
Regarding Claim 6, wherein the inert gas supply means makes the inert gas flow immediately after the melting of the powder [0007] 
Regarding Claims 7-8, wherein a protective glass(17b) through which the laser beam is able to pass is provided between a laser oscillator for oscillating the laser beam (13) and the manufacturing area, and the inert gas supply means sprays (1b) the inert gas toward a glass surface of the protective glass.(Fig 1) Regarding Claim 8, this limitation is interpreted to describe how the control system responds to impurities exceeding an upper limit, and is considered to be drawn to Araie teaches a control means for maintaining a desired concentration of inert gas in the chamber which controls the flow of inert gas based on concentration, the control means is considered capable of performing the claimed functionality. Claimed apparatus claims cover what a device is, not what a device does; since the structure of a control means based on concentration is taught by the prior art, the apparatus claimed limitations of the prior art are considered read on by the prior art. (See MPEP 2114(I-II)).  (Figure 1, shown below). 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araie et al. (US20150367574A1) in view of Sadakata et al. as applied to claim 1 above, in further view of Abe et al. (US9005513B2).
Alternatively, regarding Claim 8, if the control system of Araie is not considered capable stopping the manufacturing of the object when a proportion of gaseous impurities exceeds an upper limit; while Araie teaches the concentration of impurities is measured and the amount of inert gas is subsequently controlled but does not teach the pausing or stopping of the manufacturing of the object based on an upper limit of impurities. However, Abe teaches a method of eliminating fumes in an additive manufacturing device (abstract) and teaches that a fume sensing unit is used to sense a particle concentration of fume particles and a control unit stops the irradiation with the light beam L, stopping the manufacturing of the object (Col. 10, Lines 15-30) done for the purpose of eliminating fumes from the chamber (abstract). Therefore, one of ordinary skill in the art would have been motivated to use a fume sensor to stop the manufacturing of the 3D object of Araie upon high concentrations of fume for the purpose of eliminating or reducing fume contamination on or near the laser scanning path for the purpose of improving dimensional accuracy during object formation. 


Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that Araie only discloses that in the device, that the same inert gas from the supplying system is divided to supply the inert gas supplying space 17d and the upper supply opening 1b, and that the type and temperature of the inert gas supplied to the molding space 1d and 1b are the same; therefore, Araie does not contemplate the claimed control of the inert gas supply means. 
This is however, while applicant has cited [0038], this portion regards an alternative embodiment where inert gas is supplied to both the supplying space 17d and the supply opening 1b, that is preferred the same stream be divided to make the supply system simpler, and is not considered pertinent to the cited portion of the prior art relied upon in the rejection.
Applicant’s argument is further not persuasive as Araie teaches in [0036] that “the molding space 1d is provided with a temperature sensor and a concentration sensor for the inert gas (both of them not shown), thereby controlling the concentration of the inert gas and the temperature at a prescribed value”. It is therefore clear the Araie has contemplated the control of the concentration of inert gas, which is brought to the molding space through an inert gas supplying system [0036]. This implies the prior art has contemplated (1) a system for introducing inert gas to the system; (2) a sensing unit to monitor temperature and molding space concentration; and (3) a control system which controls the concentration and thereby flowrate of inert gas into the system. The control means of the prior art is therefore also capable of reducing the supply of inert gas as the proportion of the gaseous impurities is increased. [0011]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735